MADSEN & ASSOCIATES, CPA’s INC. 684 East Vine St, #3 Certified Public Accountants and Business Consultants Murray, Utah 84107 Telephone 801-268-2632 Fax 801-262-3978 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS We have issued our report datedMarch 29, 2010, accompanying the auditedfinancial statements ofLincoln Resources,Inc. atFebruary 28, 2010and the relatedstatements of operations, stockholders' equity, and cash flows for the periodJune 16, 2009 (date of inception) to February 28, 2010and hereby consent to the incorporation by reference to such report in a Registration Statement S-1. May /s/ Madsen & Associates, CPA’s Inc.
